ORDER OF PUBLIC CENSURE [¶1] This matter came before the Court upon a “Report and Recommendation for Order of Public Censure,” filed herein October 16, 2017, by the Board of Professional Responsibility for the Wyoming State Bar, pursuant to Rule 12 of the Wyoming Rules of Disciplinary Procedure (stipulated discipline). The Court, after a careful review of the Board of Professional Responsibility’s Report and Recommendation and the file, finds that the Report and Recommendation should be approved, confirmed, and adopted by the Court, and that Respondent John James Learned should be publicly censured for his conduct. It is, therefore, [¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s “Report and Recommendation for Order of Public Censure,” which is attached hereto and incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted by this Court; and it is further [113] ADJUDGED AND ORDERED that John James Learned is hereby publicly censured for his conduct, which is described in the Report and Recommendation for Order of Public Censure. The Wyoming State Bar may issue a press release consistent with the one set out in the Report and Recommendation for Order of Public Censure; and it is further; [¶4] ORDERED that, pursuant to Rule 26 of the Wyoming Rules of Disciplinary Procedure, Mr, Learned shall reimburse the Wyoming State Bar the amount of $50.00, representing the costs incurred in handling this matter, as well as pay the administrative fee of $750.00. Mr. Learned shall pay the total amount of $800.00 to the Wyoming State Bar on or before December 1, 2017; and it is further [¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure, along with the incorporated Report and Recommendation for Order of Public Censure, as a matter coming regularly before this Court as a public record; and it is further [¶6] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary Procedure, this Order of Public Censure, along with the incorporated Report and Recommendation for Order of Public Censure, shall be published in the Wyoming Reporter and the Pacific Reporter; and it is further [¶7] ORDERED that the Clerk of this Court cause a copy of this Order of Public Censure to be served upon Respondent John James Learned. [¶8] DATED this 25th day of October, 2017. BY THE COURT: /s/E. JAMES BURKE Chief Justice [[Image here]] [[Image here]] [[Image here]] [[Image here]] [[Image here]] [[Image here]] [[Image here]]